F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 20 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    MILDRED OWEN, o/b/o
    HUGHLAN R. HAYS,

                Plaintiff-Appellant,
                                                          No. 98-7107
    v.                                              (D.C. No. 97-CV-307-S)
                                                          (E.D. Okla.)
    KENNETH S. APFEL, Commissioner
    of Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before PORFILIO , McKAY , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Appellant Mildred Owen appeals the denial of social security benefits to

her now-deceased son, Hughlan R. Hays. Hays filed applications for both

disability insurance benefits and supplemental security income in November 1994,

alleging he had been disabled since December 1984 due to a heart condition and a

mental impairment. After his applications were denied initially and on

reconsideration, Hays received a de novo hearing before an administrative law

judge (ALJ). Hays, who elected to proceed pro se, attended the hearing with his

mother and stepfather, both of whom testified on his behalf. After reviewing the

evidence of record, the ALJ issued a decision denying Hays’ applications for

benefits. The ALJ concluded that Hays did not have a severe impairment or

combination of impairments and, therefore, denied benefits at step two of the

sequential analysis.        See generally 20 C.F.R. §§ 404.1520, 416.920 (describing

steps).

       Hays then retained present counsel and appealed the ALJ’s decision to the

Appeals Council. When the latter denied review, the ALJ’s decision became the

final decision of the Commissioner. Hays died while this action was pending in

the district court,   1
                          and his mother was substituted as the plaintiff on Hays’ behalf.




1
     The record does not reflect, and the parties have not told us, the cause of
Mr. Hays’ death.

                                               -2-
The district court affirmed the Commissioner’s denial of benefits and this appeal

followed.

       On appeal, appellant raises three broad challenges to the Commissioner’s

decision: (1) the ALJ’s decision was not supported by substantial evidence;

(2) the ALJ failed to develop the record; and (3) the ALJ failed to follow the

proper legal framework when he failed to prepare a psychiatric review technique

form. Our review of the Commissioner’s decision is limited to determining

whether the decision is supported by substantial evidence and whether the correct

legal standards were applied.     See Castellano v. Secretary of Health & Human

Servs. , 26 F.3d 1027, 1028 (10th Cir. 1994). “[T]he scope of our review

[is further] limited to the issues the claimant properly preserves in the district

court and adequately presents on appeal . . . .”       Berna v. Chater , 101 F.3d 631,

632 (10th Cir. 1996).

       We note that a number of the specific arguments appellant now advances in

support of these three broad challenges were not properly preserved in the district

court. Therefore, we decline to consider them.          See Soliz v. Chater , 82 F.3d 373,

375 (10th Cir. 1996) (declining to consider issues not raised in objections to

magistrate’s report and recommendation);           Crow v. Shalala , 40 F.3d 323, 324

(10th Cir. 1994) (declining to consider issue not raised in district court).




                                             -3-
      As to the arguments that appellant has preserved for appeal, our careful

review of the record and the pertinent law reveals no error in the Commissioner’s

decision. The Commissioner applied the correct legal standards in denying Hays’

applications for benefits, and his decision is supported by substantial evidence.

Therefore, we AFFIRM the judgment of the United States District Court for the

Eastern District of Oklahoma.



                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Circuit Judge




                                         -4-